COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                          EL PASO

LUIS ENRIQUE RODRIGUEZ                             )
                                                   )              No. 08-16-00118-CR
               Appellant,                          )
                                                   )         Appeal from the 34th District Court
vs.                                                )
                                                   )              of El Paso County, Texas
THE STATE OF TEXAS,                                )
                                                   )              (TC# 20120D05089)
               State.                              )

                                            ORDER

        The reporter’s record in the above styled and numbered cause was originally due August
16, 2016. The Court has granted a total of five extensions with the last being granted until
December 12, 2016. There are multiple court reporters in this case and the only portion that has
not yet been filed is the portion being prepared by Lisa DeMello. As of this date, this remaining
portion of the reporter’s record has not been filed.

       It is therefore ORDERED that the trial judge conduct a hearing to determine whether
appellant has been deprived of a reporter’s record for any reason, including ineffective assistance
of counsel, and to make appropriate findings and recommendations. The record of such hearing,
including any orders and findings of the trial judge, shall be certified and forwarded to this office
on or before February 6, 2017.

       IT IS SO ORDERED this 6th day of January, 2017.


                                                       PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.